OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                             AUSTIN




Hon. V. C. Uershall,   Chairman
state soil consenation   Board
Proresaionel Building
Tanple, Texas
Dear sir:




          16 are In MOO                    tsra of July 27
and July 31, 1939, reque                   II on the follow-
ing qu6utionu :
                                        et oonstitutes




                                         OS House Bill   l?o. 20

  /                                       land lylna out-
                              oitieu and &ns*'in&ud6d
                              legal or e ultabls title
                              thfna8
                              der the provisions of this
                                quelltied voter within
                             eruooring our*).

title"
            hI/
            e of the earliest definitiona of *equitable
       to be round in the dsoirions Of Texas COUWI
Is that of the Supreme Court in Hill t. Wore, 62 Tex-
as, p. 610, whloh 1,s as follows:
            a* * * an    luiteblo title; bjr whlhhils
      Pleent any right   % land fnrerlor to the legal
Hon. V. C. YBrshall,     Chairman, page 2


         title    ruoh as a court of equity, as d4stin-
         guisheb rr0m a aourt 0r lrv,ln the exercise
         of its -11 racognlzed powers would euforce.”
           In the aase 0r Tamer v. Imle, et al, 233 s.w.
665, the Court OS Civil Appeals of San Antonio adopted
the following oplnlon or wequlteble titlev:
              *An ‘oqultable title* is not e title,  but
         ie a mere tight In th party to whomit belongs
         to have the legal title transferred to him.”
                        Whltbeok, 5 Utah 406, 16 P. 403,

             Ten8 Jurlrprudonee Volume 4l, on pegs 470,
follows    the supmm court ddLiti0n   in Hill v. &ore,
rupra.
          It 1s a well recognized prlnal le or law that
the ration of treepam to try title may %e melntalned
by one who has only an equitable title or interest in
land. See 4l Tax. fur., p. 470, in oases oited in
rootnotr 2.
            It is our opinion that vequltablo title= es re-
ferred   to in Section 3, 8 12 of House Bill Ho. 20, means
a title based on a right in the possessor thereof to have
the legal title transferred t0.hl.m. As an lllustratlon
we oite the equitable title established by an instrument
whioh Is apparently a deed of trust but was .intended to
operate ea a mortgage, or again an lnrrtrument oreating
a trurt.    Mortgages and deeda of trust create equitable
titles.    It 1s Impossible to enumerate every type 0r
equitable title.     Persons who own equitable titles and
aeek to qualify as a vlendownerv under subsection 12 of
Seotlon 3 or House Bill No. 20, will have to plead the
equities upon whloh relianoe is pleoed and satisfy the
voting oificlals    and the State Soil Conservation Board
as to their title8 before they are lllglble     to vote. We
are celling your attention in this respeot to subdivision
D of Section 5 of the Act, dee;;TeFdih      the oreetion of
~11 oonservatlon dirtrlot6.               :
Bon. V. C. Marshall,      Chairman, page 3

             “The Board shall py all expensee for the
       issuance of anch notions and the oonduot OS
       such hearings and eleotious,   and rhell su or-
      vise tha conduot or 8uoh hearings - en
      tions. It hall issue appropriate regul
      tiona goveLihg the conduct of such hee%ngs
      and electlons,   and provfdlng for the reglstrafa-
      tion~ prior to the date of the election of all
      SlXgible voters.    All such eleotions held uder
      ‘the provisions of this Act shell be in oon-
      formlty with the general election laws of this
       state,-except  aa herein othemise   provided,
      and except that the ballot shell not be aum-
       bered or rarked for ldentifioetlon   purposes.v
       (Undsrecoring ours.)
               Trusting that we have answered your inquiry set-
i8faotorily,      we are
                                        Yours very truly
                                     ATTOFINBY
                                            GBNBFUL
                                                  OF TEXAS
                                     By (Signed) Dick Stout
                                                    Dick Stout
                                                     Asslhent
DS:OB
AF'PROVID
        AUG. 9, 1,939
(slgmd) Gerald C. Mann
ATTOltNEYG5RAL OFT-
APPROVBD
OPIhIONCOMMITTEE
By Ft. W. F.
Chairmen